FILED
                              NOT FOR PUBLICATION                           OCT 6 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WENDY LISSETH HERNANDEZ-                          No. 10-72999
ENRIQUEZ,
                                                  Agency No. A098-436-267
               Petitioner,

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Wendy Lisseth Hernandez-Enriquez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum and withholding of removal. We have jurisdiction under 8

U.S.C. § 1252. We grant the petition for review and remand.

      In denying Hernandez-Enriquez’s asylum and withholding of removal

claims, the agency found Hernandez-Enriquez failed to establish past persecution

or a fear of future persecution on account of a protected ground. When the IJ and

BIA issued their decisions in this case, they did not have the benefit of this court’s

decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc),

Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750
F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. &

N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014).

Thus, we remand Hernandez-Enriquez’s asylum and withholding of removal

claims to determine the impact, if any, of these decisions. See INS v. Ventura, 537
U.S. 12, 16-18 (2002) (per curiam). In light of this remand, we do not reach

Hernandez-Enriquez’s remaining challenges to the agency’s denial of her asylum

and withholding of removal claims at this time.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    10-72999